Title: To George Washington from William Barry, 16 June 1783
From: Barry, William
To: Washington, George


                  
                      16 June 1783
                  
                  This Indenture made this sixteenth day of June in the year of our Lord one thousand seven hundred and eighty three Between William Barry and Sarah his Wife of the County of Fairfax and State of Virginia of the one part and his Excellency George Washington Esqr. Commandr in Chief of the Continental Forces of the other part Whereas Nicholas Spencer and John Washington did in the year of our Lord one thousand six hundred and seventy four obtain from the Proprietors of the Northern Neck of Virginia a Grant for five thousand Acres of Land situate lying and being in that part of the Northern Neck known at present by the Name of Fairfax County one Moiety of whi. upon the Death of the said Nicholas descended unto William Spencer his Grandson and Heir at Law who for the Consideration of three hundred pounds Sterling by Indentures of Lease and Release bearing date the third and fourth days of April one thousand seven hundred and thirty nine conveyed five hundred Acres thereof unto Zappaniah Waid who afterwards sold a part unto Thomas Marshall of the State of Maryland and died Intestate seized of the Remainder supposed to be one hundred and seventy five Acres leaving behind him three Daughters Valenda, Eleanor and Sarah and the said Sarah dying Intestate without Issue the whole vested in the said Valenda and Eleanor And the said Eleanor intermarrying with John Barry died leaving the said William Barry her eldest Son and Heir at Law to whom one undivided Moiety of the Remainder of the said five hundred Acres of Land whereof the said Zappaniah Waid died seized descended as Heir at Law to the said Eleanor his mother And Whereas the said Velinda Waid afterwards for the Consideration of one hundred and seventy five pounds Current Money of Virginia by Indentures of Lease and Release bearing date the seventeenth and eighteenth days of December one thousand seven hundred and seventy conveyed unto the said George Washington his Heirs and Assigns one undivided Moiety of the remaining part of the said five hundred Acres of Land who made a Division of  Indenture Witnesseth that they the said William Barry and Sarah his Wife for and in consideration of the Sum of three hundred and fifty pounds Current Money of Virginia to him the said William Barry in Hand paid by the said George Washington at or before the Sealing and Delivery of these presents the Receipt whereof is hereby acknowledged Have and each of them Hath Granted Bargained Sell Aliened and Confirmed and by these presents Do and each of them Doth Grant Bargain Sell Alien and Confirm unto the said George Washington his Heirs and Assigns All that Moiety of the Remainder of the said five hundred Acres of Land whereof the said Zappaniah Waid died seized which descended unto him the said William Barry upon the Death of the said Eleanor Barry his Mother and which upon the Division made between the said George Washington and him the said William Barry was allotted unto him the said William Barry according to the Metes and bounds assigned to the same upon the said Division and which upon the Survey then made was found to contain one hundred and eighteen Acres And all Houses Buildings Gardens Orchards Meadows Trees Woods Underwoods Ways Paths Walls Water Courses Profits Commodities Hereditaments and Appurtenances whatsoever to the said Premises belonging or in anyways appertaining and the Revirsion and Reversions Remainder and Remainders Rents Issues and Profits thereof and of every part and parcel thereof and also all the Estate Right Title Use Trust Interest Property Claim and Remand as well in Law as Equity of them the said William Barry and Sarah his Wife of in & to the said Premises and every part and parcel thereof with the Appurtenances To Have and to Hold all and singular the Premises hereby granted with their and every of their Appurtenances unto him the said George Washington his Heirs and Assigns to the only and proper use and Behoof of him the said George Washington his Heirs and Assigns for ever And the said William Barry for himself his Heirs Executors and Administrators doth covenant and grant to and with the said George Washington his Heirs and Assigns that he the said William Barry is now seized in his own Right of a good sure perfect absolute and indefeasible Estate  Inheritance in Fee Simple  in and to all  the Premises hereby granted with  and every of their appurtenances 
                      manner of Condition Mortgage Limitation of Use or Uses or other Matter Cause or thing to altere, change Charge or determine the same) And also that the said Premises now are and for ever hereafter shall be free and clear of and from all former and other Gifts Grants Bargains Sales Leases Indentures Dowers Uses Wills Fines Issues Amerciaments Executions Rents Arrearages of Rent and of and from all other Estates Rights Titles Troubles and Incumbrances whatsoever had made committed done or suffered or to be had made committed done or suffered by the said William Barry and Sarah his Wife or either of them or any other person or persons whatsoever claiming by from or under them or either of them And Lastly that he the said William Barry and his Heirs all and singular the Premises before mentioned and every part and parcel thereof hereby granted with their and every of their Appurtenances unto him the said George Washington his Heirs and Assigns against the Claim and Demand of him the said William  Barry his Heirs and Assigns and all and every other person or persons whatsoever shall and will warrant and for ever defend by these presents In Witness whereof the parties to these presents have hereunto set their Hands and Seals the day and year first abovementioned.
                  Sealed & Delivered in presence of
                  
                     Wm Barry
                     Sarah Barry
                     
                  
                  
                     Received three hundred & fifty pound the Consideration withinmentioned Witness Wm Barry
                     At a Court held for the County of Fairfax 16th June 1783 William Barry and Sarah his wife (she being first privately examined and thereto consenting) acknowledge this Deed Receipt to be their act & Deed which is ordered to be recorded.
                  
                  
                     Post. P. Wagoner A.C.W.
                     
                  
               